—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that there is insufficient evidence of physical injury to sustain his conviction of assault in the second degree (Penal Law § 120.05 [2]). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), establishes that defendant and three or four other men viciously attacked and beat the victim. The victim died of a stab wound inflicted by one of the other men during the beating. Defendant repeatedly struck the victim with a pipe or stick, resulting in blunt force bruises and abrasions to the victim’s face, back and legs. That evidence is sufficient to establish that the victim suffered "substantial pain” (Penal Law § 10.00 [9]; see, People v Gaylord, 210 AD2d 980, lv denied 84 NY2d 1031; People v Bailey, 178 AD2d 846, lv denied 79 NY2d 943; People v Douglas, 143 AD2d 452; cf., Matter of Philip A., 49 NY2d 198, 200).
Upon our review of the record, we conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Fricano, J.—Assault, 2nd Degree.) Present—Green, J. P., Lawton, Fallon, Callahan and Boehm, JJ.